Citation Nr: 0424024	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  02-15 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertensive 
cardiovascular disease.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



REMAND

The veteran had active service from January 1971 to January 
1973.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a regional office (RO) rating 
decision of June 2001, which denied service connection for, 
in pertinent part, hypertension and hypertensive 
cardiovascular disease.  In his October 2002 substantive 
appeal, the veteran requested a Board hearing held at the RO.  

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should schedule the veteran for a 
Board hearing at the RO (i.e., Travel 
Board hearing).  After necessary action 
on this hearing request is completed, the 
RO should return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




